Citation Nr: 0922179	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-18 199	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for bronchitis due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had peacetime in the Navy from January 1957 to 
October 1960.  He had almost 8 1/2 months of sea service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a July 2006 rating 
decision of the VA Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for PTSD and 
bronchitis due to asbestos exposure.

The Veteran was afforded a personal hearing at the RO in 
March 2009 before the undersigned Veterans Law Judge sitting 
at St. Petersburg, Florida.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

1.  Service connection for bronchitis due to asbestos 
exposure.

The Veteran asserts that he served aboard two ships during 
the late 1950s and early 1960s that were insulated with 
asbestos and now has chronic bronchitis as a result of that 
exposure for which service connection should be granted.  

The appellant's service administrative records reflect that 
he served aboard the USS Bon Homme Richard and the USS Mataco 
between 1957 and 1960 with a military occupational specialty 
of yeoman.

At the outset, the Board points out that there is no specific 
statutory guidance with regard to asbestos-related claims, 
nor has the Secretary of Veterans Affairs promulgated any 
regulations in regard to such claims.  However, VA has issued 
a circular on asbestos- related diseases (DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular)) that provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in VA Adjudication Procedure Manual, M21-1 (M21- 1), 
Part VI, 7.21.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols of these guidelines. See Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The guidelines note that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease. M21-1, part VI, 
para. 7.21(b)(1) and (2) and that an asbestos-related disease 
can develop from brief exposure to asbestos or as a 
bystander.  The Court has further held that in adjudicating 
asbestos-related claims, it must be determined whether 
development procedures applicable to such claims have been 
followed. See Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information. M21-1, part VI, para. 7.21(d)(1).

The RO denied the veteran's claim for bronchitis due to 
asbestos exposure in its July 2006 rating decision.  However, 
although the appellant was requested to provide his exposure 
history in a VCAA (Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) letter 
dated in January 2005, the RO did not sufficiently address 
this aspect of the claim.  As noted previously, the veteran 
asserts that current lung disability is attributable to 
asbestos exposure during active duty.  The record contains VA 
outpatient clinical record dating from 1995 reflecting that 
the appellant has received continuing treatment for various 
pulmonary symptoms primarily diagnosed as mild chronic 
obstructive pulmonary disease for which he has been 
prescribed bronchodilation.  A history of bronchitis was 
recorded in August 1998.  The appellant has never been 
afforded a VA examination in this regard.  Under the 
circumstances, the Board is of the opinion that further 
development, to include an asbestos exposure inquiry and a VA 
examination, is warranted in this matter. See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159 (2008).

2.  Service connection for PTSD

The Veteran asserts that he now has PTSD as the result of 
several stressful and traumatic events he experienced or was 
involved in while serving aboard the USS Bon Homme Richard 
during service.  In correspondence received in June 2005, he 
lists the stressful experiences as being part of the detail 
that cleaned up the remains of a sailor who had been crushed 
to death by a 500-pound bomb in an elevator shaft, seeing an 
ill crewmember fall to his death after losing his balance 
while trying to throw up over the bow, and witnessing a 
sailor being partially "vaporized" after a projectile he 
picked up on deck exploded.  He also stated that a close mate 
of his named "Plummer" went missing and was presumed to 
have fallen overboard.  

Received from the Veteran in July 2006 was a letter in which 
he stated he had suddenly remembered a plane crash that had 
occurred on ship in May 1957 off the coast of San Diego which 
took the lives of three pilots.  The appellant related that 
the crash happened in his work area and that he observed the 
wreckage and saw the body parts.  Subsequently received was a 
copy of internet-based research performed in December 2004 in 
which it was recorded that an A3D Skywarrior aircraft crashed 
in May 1957 while landing on the USS Bon Homme Richard, 
killing three, off the coast of San Diego, California.  The 
appellant elaborated on this stressor on personal hearing in 
March 2009 stating that he had witnessed the plane crash in 
May 1957.

Review of the record discloses that Veteran was seen on an 
outpatient basis in February 2005 at the VA mental health 
clinic whereupon a diagnosis of PTSD was rendered based on 
reported life-threatening events during military service.  
The traumatic events were not delineated at that time.  The 
VA treating psychologist stated that these had been 
enumerated in a prior progress note that same month as well 
as on the initial mental health clinic evaluation in December 
2004.  These VA clinical data are not of record and should be 
secured.  

Subsequently received, however, was a VA mental health clinic 
outpatient report dated in December 2008 showing that the 
Veteran obtained supportive individual psychotherapy for 
bipolar depression and PTSD.  He was described as a Vietnam 
combat Veteran on this occasion.  Following evaluation, the 
treating physician rendered a pertinent diagnosis of bipolar 
I disorder, MRE, mixed dysphoric episode, moderate, without 
psychotic features and PTSD (MST).

The Board points out in this instance that the Veteran is not 
shown to have had any Vietnam or combat service as he had 
peacetime service.  Therefore, it appears that a diagnosis of 
PTSD could have been made based on an inaccurate factual 
premise.  The appellant has never had a VA examination for 
compensation and pension purposes.  The diagnostic picture 
relative to PTSD and other psychiatric disorders diagnosed 
over the years should be clarified on remand by a VA 
psychiatric examination.

Additionally, with the exception of the plane crash in May 
1957, none of the appellant's other reported stressors have 
been verified.  VA Adjudication Procedure Manual M21-1, Part 
III, 5.14(c)(4) (2004) requires development by the United 
States Army and Joint Services Records Research Center 
(JSRRC) or service department even when there is only some 
evidence of a stressor."  The RO should thus prepare a report 
detailing those stressors identified in the veteran's 
statements and testimony of record, and contact the JSRRC, 
and any other appropriate source(s), for verification of the 
claimed stressor(s).

Finally, the record indicates that additional relevant 
evidence in support of the veteran's claims exists or could 
be obtained from a VA facility and should be retrieved. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran appears to receive 
continuing VA treatment and has recently submitted a 
comprehensive list of appointments scheduled dating back to 
2004.  The most recent VA outpatient clinical data of record 
date through July 2006.  Therefore, records relating to 
physical treatment should be retrieved from August 2006.

As indicated previously, a diagnosis of PTSD was originally 
made based on the stressor information obtained in December 
2004 and early February 2005 that have not been made 
available for review.  It is requested that all VA mental 
health records dating from January 2004 be retrieved and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should fully develop 
the claim of entitlement to 
service connection for bronchitis, 
claimed as a residual of exposure 
to asbestos, in accordance with VA 
Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, 7.21.

2.  The RO should prepare a report 
detailing the stressors identified 
in the Veteran's accounts, 
including any presented in 
testimony in March 2009.  

3.  The RO should send the 
stressor account and any other 
pertinent information, including 
the appellant's command history 
and other documentation to JSRRC 
and any other appropriate sources 
for verification of the claimed 
stressors.  Any information 
obtained should be associated with 
the claims file.  If the search is 
negative, a memorandum to this 
effect should be placed in the 
claims folder.

4.  VA mental health clinic 
records dating form January 2004 
to the present should be retrieved 
and associated with the claims 
folder.  VA outpatient and 
inpatient clinical records 
pertaining to physical treatment 
dating from August 2006 should 
also be requested and associated 
with the claims folder.

5.  Following a reasonable period 
of time for receipt of additional 
information requested above, the 
Veteran should be scheduled for 
examination by a VA psychiatrist 
who has not seen him previously to 
determine the current psychiatric 
diagnoses and probable etiology of 
any indicated PTSD.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  All indicated tests and 
studies, including psychological 
testing, should be performed, and 
all clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  

The examiner should carefully read 
and consider all reported and any 
confirmed stressors in the record, 
and determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD 
is deemed appropriate, the 
examiner should comment on the 
link between the current 
symptomatology and one or more of 
the in-service stressors reported 
by the Veteran or confirmed in the 
record.  The examiner should also 
provide an opinion as to whether 
it is at 


least as likely as not that the 
veteran now has any other 
psychiatric disability that is 
traceable to service, or whether 
it is more likely of post service 
origin and unrelated to active 
duty.  The report of examination 
should be presented in a narrative 
format and include the complete 
rationale for all opinions 
expressed.

6.  The veteran should be 
scheduled for an examination by a 
VA pulmonary physician to 
determine the nature, extent and 
etiology of any respiratory/lung 
disability found.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner for review in connection 
with the examination.  The 
examiner should indicate whether 
or not the claims folder was 
reviewed.  Any clinically 
indicated special tests should be 
accomplished and findings should 
be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc., in a narrative 
report.

After reviewing the claims file 
and examining the veteran, the 
examiner should offer an opinion, 
with complete rationale, as to 
whether it is at least as likely 
as not (a 50 percent or higher 
degree of probability) that the 
veteran now has bronchitis or 
other respiratory/lung disease 
related to asbestos exposure in 
service, or whether current 
pulmonary symptoms are more likely 
of post service onset and 
unrelated to active duty.

7.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

8.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

9.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




